
	

114 HR 4448 IH: State Sanctions Against Iranian Terrorism Act
U.S. House of Representatives
2016-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4448
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2016
			Mr. DeSantis (for himself, Mr. Lamborn, Mr. Crenshaw, Mr. Rokita, Mr. Smith of Texas, Mr. Rohrabacher, Mr. Harper, Mr. Bishop of Michigan, Mr. Ross, Mr. Collins of New York, Mr. DesJarlais, Mr. Yoho, Mr. Salmon, Mr. Clawson of Florida, Mr. Weber of Texas, Mr. Perry, Mr. Meadows, Mr. Jordan, Mr. Zeldin, Mr. Walker, and Ms. McSally) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 to secure the
			 authority of State and local governments to adopt and enforce measures
			 restricting investment in business enterprises in Iran, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the State Sanctions Against Iranian Terrorism Act. 2.Authority of State and local governments to restrict investment activities in Iran (a)Additional authoritySection 202 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8532) is amended as follows:
 (1)Subsection (a) is amended— (A)by striking should support and inserting should not interfere with; and
 (B)by striking in the energy sector of Iran and all that follows through United States and inserting in the business sector in Iran, or prohibits or limits any person from engaging in investment activities in the business sector of Iran, until such time as all Federal laws that either expressly authorize or require the imposition of sanctions by the Federal Government on Iran are rescinded by an Act or Acts of Congress.
 (2)Subsection (b) is amended— (A)by amending the subsection heading to read as follows:
						
							(b)Authority To restrict investment in Iran;
 (B)by striking may adopt and enforce measures that meet and inserting  may—(1)adopt and enforce measures— (A)that meet;
 (C)by moving the remaining text of subsection (b) 4 ems to the right; (D)by striking subsection (c). and inserting subsection (c); or; and
 (E)by adding at the end the following:  (B)to prohibit or limit any person from engaging in investment activities in Iran described in subsection (c); and
 (2)enter into interstate compacts regarding measures described in paragraph (1). Enforcement of measures under this subsection may include the imposition of disclosure and other transparency requirements to carry out paragraph (1).. (3)Subsection (c) is amended—
 (A)in paragraph (1)— (i)by striking $20,000,000 or more in the energy sector and inserting
							
 $10,000,000 or more—(A)in the energy sector; (ii)by moving the remaining text of paragraph (1) 2 ems to the right; and
 (iii)by adding at the end the following:  (B)in any other business enterprise in Iran, including an entity that is owned or controlled by the Government of Iran; or; and
 (B)in paragraph (2)— (i)by striking $20,000,000 and inserting $10,000,000; and
 (ii)by adding after energy sector of Iran the following: or otherwise in a business enterprise in Iran, including an entity that is owned or controlled by the Government of Iran.
 (4)Subsection (f) is amended to read as follows:  (f)Nonpreemption; no conflict with U.S. Foreign and International Commerce PolicyA measure of a State or local government authorized under subsection (b), (i), or (j)—
 (1)is authorized and not preempted by any Federal law or regulation, or any policy, agreement, or exercise of waiver authority of the executive branch; and
 (2)is consistent with United States Federal policy, including United States foreign policy.. (5)Subsection (g) is amended by adding at the end the following:
					
 (3)Own or controlThe term own or control means, with respect to an entity— (A)to hold more than 20 percent of the equity interest by vote or value in the entity;
 (B)to hold a majority of seats on the board of directors of the entity; or (C)to otherwise control the actions, policies, or personnel decisions of the entity..
 (6)Subsection (h) is amended— (A)in paragraph (1), by striking or subsection (i) and inserting and subsections (i) and (j); and
 (B)in paragraph (2), by striking subsection (i) and inserting subsections (i) and (j). (7)Subsection (i) is amended by adding at the end the following:
					
 (3)Applicability of prior provisionsParagraphs (1) and (2) apply with respect to this section as in effect on the day before the effective date of the State Sanctions Against Iranian Terrorism Act..
 (8)Section 202 is further amended— (A)by redesignating subsection (j) as subsection (k); and
 (B)by inserting after subsection (i) the following:  (j)Applicability of amendments (1)In generalNotwithstanding any other provision of this section or any other provision of law, a State or local government may enforce a measure (without regard to the requirements of subsection (d), except as provided in paragraph (2)) adopted by the State or local government before the date of the enactment of the State Sanctions Against Iranian Terrorism Act (other than a measure covered by subsection (i)) that—
 (A)provides for the divestment of assets of the State or local government from, or prohibits the investment of the assets of the State or local government in, any person that the State or local government determines, using credible information available to the public, engages in investment activities in Iran (determined without regard to subsection (c)) or other business activities in Iran that are identified in the measure; or
 (B)prohibits or limits any person from engaging in investment activities in Iran described in subsection (c).
 (2)Application of notice requirementsA measure described in paragraph (1) shall be subject to the requirements of paragraphs (1) and (2) and the first sentence of paragraph (3) of subsection (d) on and after the date that is 2 years after the date of the enactment of the State Sanctions Against Iranian Terrorism Act..
 (b)Exemption from sunsetSection 401(a) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 855(a)) is amended, in the matter preceding paragraph (1), by striking sections 105 and 305 and inserting sections 105, 202, and 305.
			(c)Conforming amendments
 (1)The heading for title II of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8531 et seq.) is amended to read as follows:
					
						IIRestrictions by State and Local Governments on Investment Activities in Iran.
 (2)The heading for section 202 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8532) is amended to read as follows:
					
						202.Authority of State and local governments to restrict investment activities in Iran.
 (3)The table of contents of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8501 et seq.) is amended—
 (A)by amending the item relating to title II to read as follows:   Title II—Restrictions by State and Local Governments on Investment in Iran ; and(B)by amending the item relating to section 202 to read as follows:
						
							
								Sec. 202. Authority of State and local governments to restrict investment activities in Iran..
 3.Effective dateThe amendments made by this Act shall apply to measures adopted by a State or local government on or after the date of the enactment of this Act, except as provided in section 202(j) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010, as amended by this Act.
		
